UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4633



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


JOSEPH PLUMMER,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:07-cr-00004-FL)


Submitted:    February 20, 2008             Decided:   March 3, 2008


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Anne Margaret Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pursuant to a written plea agreement, Joseph Plummer pled

guilty to possession with intent to distribute five grams or more

of crack cocaine, in violation of 21 U.S.C. § 841(a)(1) (2000), and

possession of a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C.A. § 924(c)(1) (West 2000 & Supp. 2007).

On appeal, counsel has filed an Anders* brief, noting that Plummer

waived the right to appeal his sentence and, thus, that there are

no   meritorious   issues   for   appeal.   In   the   event   this   court

invalidates the waiver, counsel asserts that Plummer’s sentence is

unreasonable because the district court used the 100:1 crack-to-

powder-cocaine ratio in determining Plummer’s base offense level.

Plummer was informed of his right to file a pro se supplemental

brief, but he has not done so.     The Government has moved to dismiss

the appeal based upon Plummer’s waiver of appellate rights.             We

affirm in part and dismiss in part.

           A defendant may waive the right to appeal if that waiver

is knowing and intelligent.       United States v. Amaya-Portillo, 423

F.3d 427, 430 (4th Cir. 2005).       Generally, if the district court

fully questions a defendant regarding the waiver of his right to

appeal during the Fed. R. Crim. P. 11 colloquy, the waiver is both

valid and enforceable. United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68


      *
       Anders v. California, 386 U.S. 738 (1967).

                                   - 2 -
(4th Cir. 1991).         The question of whether a defendant validly

waived his right to appeal is a question of law that we review de

novo.    United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

               Our review of the record leads us to conclude that

Plummer knowingly and voluntarily waived the right to appeal his

sentence.       Moreover, the sentencing issue raised on appeal falls

within the scope of the waiver.               See id. at 169-70 (holding that

waiver    of    right   to   appeal    in   plea     agreement      accepted   before

decision in United States v. Booker, 543 U.S. 220 (2005), was not

invalidated by change in law).              We therefore grant, in part, the

Government’s motion to dismiss and dismiss this portion of the

appeal.

               Although the waiver provision in the plea agreement

precludes our review of the sentence, the waiver does not preclude

correction of any errors in Plummer’s convictions that may be

revealed by our review pursuant to Anders.                        Our review of the

transcript of the plea colloquy leads us to conclude that the

magistrate judge fully complied with the mandates of Rule 11 in

accepting      Plummer’s     guilty    plea     on   each    count    and   that    the

magistrate judge and the district court ensured that the plea was

entered    knowingly       and   voluntarily         and    was    supported   by    an

independent factual basis.            See United States v. DeFusco, 949 F.2d

114, 116, 119-20 (4th Cir. 1991).                Thus, we deny, in part, the

Government’s motion to dismiss and affirm the convictions.


                                        - 3 -
          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the waiver.   We therefore affirm Plummer’s convictions

and dismiss the appeal of his sentence.   This court requires that

counsel inform his client, in writing, of the right to petition the

Supreme Court of the United States for further review.       If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.    Counsel’s motion

must state that a copy thereof was served on the client.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   AFFIRMED IN PART;
                                                   DISMISSED IN PART




                               - 4 -